Cite as: 592 U. S. ____ (2020)               1

                     SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
                           _________________

                            No. 20A67
                           _________________


   JOHN H. MERRILL, ALABAMA SECRETARY OF
 STATE, ET AL. v. PEOPLE FIRST OF ALABAMA, ET AL.
                  ON APPLICATION FOR STAY
                        [October 21, 2020]

   The application for stay presented to JUSTICE THOMAS
and by him referred to the Court is granted, and the district
court’s September 30, 2020 order granting a permanent in-
junction is stayed pending disposition of the appeal in the
United States Court of Appeals for the Eleventh Circuit and
disposition of the petition for a writ of certiorari, if such writ
is timely sought. Should the petition for a writ of certiorari
be denied, this stay shall terminate automatically. In the
event the petition for a writ of certiorari is granted, the stay
shall terminate upon the sending down of the judgment of
this Court.
   JUSTICE SOTOMAYOR, with whom JUSTICE BREYER and
JUSTICE KAGAN join, dissenting from grant of stay.
   This stay application arises from the Alabama secretary
of state’s decision to ban curbside voting despite the ongo-
ing COVID–19 crisis and the willingness of certain Ala-
bama counties to assist voters with disabilities. Following
a lengthy trial and resting on an extensive record, the Dis-
trict Court found, among other things, that the secretary’s
ban violates the Americans with Disabilities Act (ADA) by
forcing voters with disabilities, for whom COVID–19 is dis-
proportionately likely to be fatal, to risk unnecessary expo-
sure to the virus if they wish to vote in person. The District
Court enjoined the secretary’s ban, thus allowing counties
that are ready to adopt curbside voting to do so. I would not
2            MERRILL v. PEOPLE FIRST OF ALABAMA

                       SOTOMAYOR, J., dissenting

upset the District Court’s record-based, reasoned, and nar-
rowly tailored judgment, which the Court of Appeals for the
Eleventh Circuit let stand. 1
   The severity of the COVID–19 pandemic should, by now,
need no elaboration. As of October 20, 2020, Alabama’s De-
partment of Public Health has identified 174,528 cases of
COVID–19 in the State, leading to 19,801 hospitalizations
and 2,805 deaths. 2 Those figures include about 37,000 new
cases and 400 more deaths since the District Court issued
its findings of fact less than a month ago. See ___ F. Supp.
3d ___, ___, 2020 WL 5814455, *2 (ND Ala., Sept. 30, 2020).
COVID–19 presents particularly serious risks for those
with chronic medical conditions. As Alabama State Health
Officer Dr. Scott Harris warned, “ ‘[c]hronic disease factors
are a real risk for dying from this disease, and chronic dis-
eases are found in about a third of our citizens.’ ” Id., at *4.
Over 95 percent of Alabamians who have died from
COVID–19 had underlying health conditions that made
them especially vulnerable to that virus. Ibid.
   To combat the spread of COVID–19, the Centers for Dis-
ease Control and Prevention recommend that States con-
sider curbside voting, that is, permit voters to vote from
their car by handing their ballot to a poll worker. Id., at
*34. This is no radical recommendation: The Department
of Justice has sanctioned curbside voting as a remedy to
ADA violations, see Dept. of Justice, Project Civic Access
Fact Sheet, https://www.ada.gov/civicfac.htm, and some 28
States and the District of Columbia already permit curbside
voting, see App. to Brief for American Diabetes Association
——————
  1 The District Court also held that the ban on curbside voting violates

the plaintiffs’ fundamental right to vote under the First and Fourteenth
Amendments. Because I believe the injunction was appropriate under
the ADA, I do not address the constitutional issues.
  2 Alabama Dept. of Public Health, Characteristics of COVID–19 Cases

(Oct. 20, 2020), https://www.alabamapublichealth.gov/covid19/assets/cov-al-
cases-102020.pdf.
                  Cite as: 592 U. S. ____ (2020)             3

                    SOTOMAYOR, J., dissenting

et al. as Amici Curiae 1–3. The Alabama secretary of state,
however, has prohibited counties from offering curbside
voting, even for voters with disabilities for whom COVID–
19 is disproportionately likely to be fatal. If those vulnera-
ble voters wish to vote in person, they must wait inside, for
as long as it takes, in a crowd of fellow voters whom Ala-
bama does not require to wear face coverings. See ___ F.
Supp. 3d, at ___, 2020 WL 5814455, *8.
  On May 1, 2020, several at-risk Alabama voters and as-
sociated organizations sued to enjoin that ban, along with
other restrictive voting laws not at issue here. The District
Court expedited discovery and held a trial from September
8 to 18. Id., at *2. Based on the trial evidence, the District
Court concluded, in relevant part, that the secretary’s ban
on curbside voting violated the ADA and that a policy al-
lowing, but not requiring, counties to implement curbside
voting was a reasonable accommodation. The Eleventh Cir-
cuit upheld that portion of the District Court’s injunction.
See People First of Ala. v. Secretary of State for Ala., 2020
WL 6074333, *1 (CA11, Oct. 13, 2020). The secretary,
among others, now seeks a stay of that decision.
  I would deny the stay. The secretary has not shown any
legal error below. We should not substitute the District
Court’s reasonable, record-based findings of fact with our
own intuitions about the risks of traditional in-person vot-
ing during this pandemic or the ability of willing local offi-
cials to implement adequate curbside voting procedures.
  The District Court for good reason found that the secre-
tary’s ban deprives disabled voters of the equally effective
“opportunity to participate in” the “benefit” of in-person vot-
ing. 28 CFR §35.130(b)(1)(ii) (2019). The secretary does not
meaningfully dispute that the plaintiffs have disabilities,
that COVID–19 is disproportionately likely to be fatal to
these plaintiffs, and that traditional in-person voting will
meaningfully increase their risk of exposure. He argues
only that the relevant “benefit” under the ADA is voting
4          MERRILL v. PEOPLE FIRST OF ALABAMA

                    SOTOMAYOR, J., dissenting

generally, not in-person voting specifically, and that absen-
tee voting ensures access to that benefit. But under the
ADA, “[t]he benefit itself . . . cannot be defined in a way that
effectively denies otherwise qualified handicapped individ-
uals the meaningful access to which they are entitled.” Al-
exander v. Choate, 469 U. S. 287, 301 (1985). In-person vot-
ers receive assistance from poll workers; need no witnesses,
notaries, or copies of their photo IDs, as Alabama law re-
quires for absentee ballots; and know their ballot will not
arrive too late or be rejected for failure to comply with ab-
sentee ballots’ many requirements. ___ F. Supp. 3d, at ___,
2020 WL 5814455, *59–*60. Absentee and in-person voting
are different benefits, and voters with disabilities are enti-
tled to equal access to both.
   The District Court’s modest injunction is a reasonable ac-
commodation, given the short time before the election. It
does not require all counties to adopt curbside voting; it
simply gives prepared counties the option to do so. This
remedy respects both the right of voters with disabilities to
vote safely and the State’s interest in orderly elections. The
District Court’s compromise likewise does not risk creating
“voter confusion and consequent incentive to remain away
from the polls.” Purcell v. Gonzalez, 549 U. S. 1, 4–5 (2006)
(per curiam). The injunction lifts burdensome require-
ments rather than imposing them, and permits county offi-
cials to help educate voters about whether curbside voting
is available in their county. See ___ F. Supp. 3d, at ___,
2020 WL 5814455, *44. Moreover, the injunction neither
invalidates state law nor prohibits the secretary from issu-
ing guidance consistent with the District Court’s ruling.
Id., at *45, *61–*62.
   Plaintiff Howard Porter, Jr., a Black man in his seventies
with asthma and Parkinson’s Disease, told the District
Court: “ ‘[S]o many of my [ancestors] even died to vote. And
while I don’t mind dying to vote, I think we’re past that –
we’re past that time.’ ” Id., at *11, *15. Election officials in
                 Cite as: 592 U. S. ____ (2020)            5

                   SOTOMAYOR, J., dissenting

at least Montgomery and Jefferson Counties agree. They
are ready and willing to help vulnerable voters like Mr. Por-
ter cast their ballots without unnecessarily risking infec-
tion from a deadly virus. This Court should not stand in
their way. I respectfully dissent.